DETAILED ACTION

This office action is in response to the RCE and amendment filed on 1/28/2021.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/11/2020 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5-8, 12-15, and 19-20 have been amended.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-9, 12-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s admitted prior art (AAPA) and Newton et al. (US 2014/0172944).
With respect to claim 1, AAPA teaches a method for removing stale messages from a storage controller, the method comprising: querying, by a host system, a storage controller to determine ownership of a lock on the storage controller (paragraph 3-4);

treating, by the host system, the lock as being granted to the host system notwithstanding the host system not receiving a "lock granted" message from the storage controller (paragraph 4).
AAPA fails to explicitly teach of sending, from the host system to the storage controller, an instruction to clear any stale “lock granted” messages on the storage controller.
However, Newton teaches of sending, from the host system to the storage controller, an instruction to clear any stale “lock granted” messages on the storage controller (paragraph 482, 485-493; in the combination the host system of AAPA sends the invalidation messages to its storage controller to invalidate the stale messages of AAPA, which include the orphaned/stale “lock granted” messages of AAPA as taught in Newton).
AAPA and Newton are analogous art because they are from the same field of endeavor, as they involve communication between a host and other controllers where communication is interrupted.
It would have been obvious to one of ordinary skill in the art having the teachings of AAPA and Newton before the time of the effective filing of the claimed invention to incorporate the sending the invalidation messages and flush instructions to the controller in AAPA as taught in Newton.  Their motivation would have been to avoid consistency problems.
With respect to claim 8, the combination of AAPA and Newton teaches of the limitations cited and described above with respect to claim 1 for the same reasoning as recited with respect to claim 1.

With respect to claim 15, the combination of AAPA and Newton teaches of the limitations cited and described above with respect to claims 1 and 8 for the same reasoning as recited with respect to claims 1 and 8.
The combination of AAPA and Newton also teaches of a system for removing stale messages from a storage controller, the system comprising: a host system comprising at least one processor; and at least one memory device coupled to the at least one processor and storing instructions for execution on the at least one processor (AAPA, paragraph 3; Newton, fig. 26a, paragraph 1788-1792).
With respect to claims 2, 9, and 16, AAPA teaches of wherein querying by the host system comprises querying by a missing attention handler on the host system (paragraph 4).
With respect to claims 5, 12, and 19, AAPA teaches of wherein the stale "lock granted" messages are “lock granted” messages that are orphaned on the storage controller (paragraph 4-5).
With respect to claims 6 and 13, AAPA teaches of wherein the stale "lock granted" messages are orphaned on the storage controller as a result of a broken connection path between the storage controller and the host system (paragraph 4-5).
With respect to claims 7, 14, and 20, AAPA teaches of wherein querying by the host system comprises querying by the host system after not receiving a "lock granted" message for a specified period of time (paragraph 4).
Claims 3, 10, and 17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA and Newton as applied to claims 1, 8, and 15 above, and further in view of “System/390 Command Reference 2105 Models E10, E20, F10, and F20” (hereinafter SC26-7298-01).
With respect to claims 3, 10, and 17, the combination of AAPA and Newton fails to explicitly teach of wherein the instruction references an identifier associated with a multi-path lock facility (MPLF) partition.
However, SC26-7298-01 teaches of wherein the instruction references an identifier associated with a multi-path lock facility (MPLF) partition (page 128-133, Connect (order X‘33’) and Disconnect (Order X’34’) commands include the particular MPLF partition id they pertain to).
AAPA, Newton, and SC26-7298-01 are analogous art because they are from the same field of endeavor, as they involve communication between a host and other controllers.
It would have been obvious to one of ordinary skill in the art having the teachings of AAPA, Newton, and SC26-7298-01 before the time of the effective filing of the claimed invention to incorporate the partition id into the instructions of the combination of AAPA and Newton as taught in SC26-7298-01.  Their motivation would have been to enable the controller to know which partition the command is directed at.
Claims 4, 11, and 18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA and Newton as applied to claims 1, 8, and 15 above, and further in view of Nakatani et al. (US 2004/0111557).
With respect to claims 4, 11, and 18, the combination of AAPA and Newton fails to explicitly teach of wherein the instruction identifies the host system.
However, Nakatani teaches of wherein the instruction identifies the host system (paragraph 55).
AAPA, Newton, and Nakatani are analogous art because they are from the same field of endeavor, as they involve communication between a host and other controllers.
It would have been obvious to one of ordinary skill in the art having the teachings of AAPA, Newton, and Nakatani before the time of the effective filing of the claimed invention to incorporate the originating server identifier into the instructions of the combination of AAPA and Newton as taught in Nakatani.  Their motivation would have been to enable the controller to send a response to the instruction back to the originating server.

Response to Arguments
Applicant's arguments filed 12/11/2020 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With respect to claims 1, 8, and 15, the applicant argues that Newton does not teach of the claimed “stale messages” as Newton discloses resources/content that is stale.  The examiner disagrees with this reasoning.
As detailed in the final rejection on 10/28/2020, the present application does not provide an explicit definition for the term, “message.”  Merriam-Webster defines the word message as, “a communication in writing, in speech, or by signals.”  Looking a Newton, Newton discloses stale resources in paragraphs 482 and 485, where a resource is considered invalid if it is stale.  Paragraph 115 indicates the context of the resource as being content in a content delivery network, where the context is distributed or provided to clients.  Since this content is obtained by clients, it is clearly a communication by signals and is therefore is a message.  Thus, when Newton talks of a stale resource, this reads on the claimed stale message.
With respect to claims 1, 8, and 15, the applicant also argues that Newton does not teach of stale “lock granted” messages on the storage controller.  The examiner disagrees with this reasoning.
The applicant’s admitted prior art (AAPA) discloses in paragraphs 5-6 of the present specification that “lock granted” messages may be orphaned on the storage controller and become stale.  Thus, when combined with Newton, the invalidating of Newton’s stale resources (Newton, paragraphs 482, and 485-493) on servers in the CDN (analogous to the storage controller) by the master server (host system) would apply to AAPA’s orphaned “lock granted” messages. Thus, the combination of AAPA and Newton reads on the limitations at issue.
With respect to claims 1, 8, and 15, the applicant also argues that Newton does not teach of clearing stale “lock granted” messages on the storage controller.  The examiner disagrees with this reasoning.
Firstly, as written in the claims, the host merely sends, “an instruction to clear any stale “lock granted” messages on the storage controller related to the lock.”  There is no requirement 
Newton teaches that a master server (claimed host) sends a first message indicating that the resource is stale or pending invalidation to other CDN servers (analogous to the claimed storage controller) in paragraph 485-487.  A second message is sent is broadcast that includes an invalidation request for the resource in paragraphs 492-493.  Since in response to that pending invalidation and invalidation request, any additional requests for the particular resource require obtaining an updated copy from a source, it is clear to one of ordinary skill in the art that the resource was cleared.  Thus the combination of AAPA and Newton reads on the limitations at issue.
The examiner recommends clarifying one or more of the following, which may enable the present invention to overcome the presently applied rejections:
What constitutes a “stale message.”
As presently written a clearing or flushing of all messages/resources reads on the claimed limitations as they would include clearing the stale “lock granted” messages of AAPA since the claim is written using open ended language.  Clarifying that the instruction is an instruction that clears only stale “lock granted” messages would likely overcome the presently applied rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jellison et al. (US 2017/0331804) discloses messages in a message queue becoming stale due to network connectivity issues and the stale messages are removed.
Lyons (US 2006/0020911) discloses releasing stale locks to clear their resources. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193.  The examiner can normally be reached on Monday - Friday 8am -5pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mano Padmanabhan can be reached on 571-272-4210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.